People v Bryant (2015 NY Slip Op 07555)





People v Bryant


2015 NY Slip Op 07555


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Friedman, J.P., Sweeny, Saxe, Moskowitz, Gische, JJ.


15880 3727/13

[*1] The People of the State of New York,	SCI Respondent,
vJamel Bryant, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

Judgment, Supreme Court, Bronx County (William McGuire, J.), rendered April 17, 2014, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him to a term of one to three years, unanimously affirmed.
The court, which included the duration of its order of protection in the written order signed by defendant, was not required to make an oral pronouncement of the order's duration at sentencing, because an order of protection is not part of the sentence imposed (see People v Nieves, 2 NY3d 310, 316 [2014]). The court properly set the order of protection to expire eight years from the date of the sentencing (see CPL 530.13[4][A][I]), and since the duration of the order was not based on the expiration date of defendant's sentence, jail time credit was irrelevant. Defendant did not preserve his contention that the full order of protection is invalid because the court failed to articulate on the record its reasons for issuing the order pursuant to CPL 530.13(4), and we decline to review it in the interest of justice (see People v Reynolds, 85 AD3d 825 [2d Dept 2011], lv denied 18 NY3d 927 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK